Case 18-58406-sms         Doc 83    Filed 07/11/18 Entered 07/11/18 08:39:21             Desc Main
                                   Document      Page 1 of 12



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                                :       CHAPTER 11
                                                      :
AMERICAN UNDERWRITING                                 :       CASE NO. 18-58406-SMS
SERVICES, LLC,                                        :
                                                      :
         Debtor.                                      :
                                                      :

    APPLICATION FOR APPROVAL OF EMPLOYMENT OF HAYS FINANCIAL
         CONSULTING, LLC AS ACCOUNTANTS FOR THE TRUSTEE


         COMES NOW S. Gregory Hays, in his capacity as Chapter 11 Trustee (“Trustee” or

“Applicant”) for the bankruptcy estate (the “Estate”) of American Underwriting Services, LLC

(“Debtor”), and, pursuant to 11 U.S.C. § 327 and Fed.R.Bankr.P. 2014, hereby files this

Application for Approval of Employment of Hays Financial Consulting, LLC as Accountants for

the Trustee (the “Application”). In support thereof, Trustee shows the Court as follows:

                                               1.

         Debtor initiated this case (Case No. 18-58406-SMS) by filing a voluntary petition for relief

under Chapter 11 of Title 11 of the United States Code on May 18, 2018 (the “Petition Date”).

                                               2.

         On June 26, 2018, the Court entered an order [Doc. No. 67] directing the appointment of a

Chapter 11 Trustee on behalf of Debtor.

                                               3.

         On June 29, 2018, the Court entered an order [Doc. No. 77] approving Trustee as Chapter

11 Trustee for Debtor.
Case 18-58406-sms        Doc 83     Filed 07/11/18 Entered 07/11/18 08:39:21            Desc Main
                                   Document      Page 2 of 12




                                              4.

       To administer this case in a proper, efficient, and economical manner, Trustee shows that

it is necessary to retain accountants to render the following services:

           a. To prepare and file any and all tax returns which may be required and to provide

               assistance, advice and consultation with regard to state and federal income taxes

               and impact on assets;

           b. To analyze holdings of the Debtor including analysis of transactions, valuation of

               assets including business holdings, cash flow and equity in the Debtor’s assets for

               recovery by the bankruptcy estate;

           c. To analyze financial impact of any settlements between Debtor and case parties;

           d. To provide accounting and other financial services to the Debtor as needed;

           e. To investigate and analyze funds owed to the Debtor and reconcile same;

           f. To assist with the determination and resolution of claims asserted by the various

               parties, employees and taxing agencies;

           g. To advise and assist Applicant and attorneys for the Applicant in connection with

               an investigation of the affairs of the Debtor to assist in the administration of this

               estate and/or liquidation of the assets of the Estate;

           h. To advise and assist Applicant and Applicant's legal counsel in connection with the

               investigation, analysis, and compilation of data relating to financial and accounting

               matters or issues in connection with any proceeding in this case, and to prepare
Case 18-58406-sms         Doc 83     Filed 07/11/18 Entered 07/11/18 08:39:21             Desc Main
                                    Document      Page 3 of 12



               such reports, summaries, documents and exhibits as may be required in connection

               therewith;

           i. To analyze records and claims submitted by the Debtor and payments of same;

           j. To perform any other services that may be required as accountants to Applicant to

               assist Applicant and Applicant's attorneys in the performance of Applicant's duties

               and exercise of Applicant's rights and powers under the Bankruptcy Code.

                                               5.

       Trustee wishes to employ Hays Financial Consulting, LLC (“HFC”), 2964 Peachtree Road

NW, Suite 555, Atlanta, Georgia 30305, (404)-926-0060, as Trustee’s accountants herein. Trustee

shows that the employees employed by HFC have knowledge and experience with regard to the

matters for which HFC is to be engaged and are well qualified to represent Trustee. Attached

hereto as Exhibit "A" is a Firm Profile describing HFC and listing the HFC’s current fee schedule.

A verification pursuant to Fed.R.Bankr.P. 2014 is attached hereto as Exhibit "B".

                                               6.

       To the best of Trustee’s knowledge, HFC represents no interest adverse to Debtor, Trustee,

creditors, any other party in interest, their respective attorneys, and accountants, the United States

Trustee, or any person employed in the office of the United States Trustee, or this estate, in the

matter for which HFC is to be engaged. HFC is disinterested under 11 U.S.C. § 101(14), with

regard to the matters upon which it is to be engaged, and HFC’s employment is in the best interests

of this Estate, Debtor, Trustee, creditors and other parties in interest.
Case 18-58406-sms       Doc 83     Filed 07/11/18 Entered 07/11/18 08:39:21           Desc Main
                                  Document      Page 4 of 12



                                             7.

       In order to expedite the marshalling of the estate’s assets, HFC has heretofore performed

certain professional services for the estate or plans to perform such services, which may be

rendered prior to the signing of any order upon this Application.

       WHEREFORE, Trustee prays for authority to retain and employ Hays Financial

Consulting, LLC to provide accounting and advisory services to Trustee for the purposes specified

hereinabove and that such authorization continue if said firm should assist any successor Trustee.

       This 11th day of July, 2018.


                                                     /s/ S. Gregory Hays
                                                     S. Gregory Hays
                                                     Chapter 11 Trustee
Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Suite 555
Atlanta, Georgia 30305
(404) 926-0060
ghays@haysconsulting.net
Case 18-58406-sms        Doc 83     Filed 07/11/18 Entered 07/11/18 08:39:21              Desc Main
                                   Document      Page 5 of 12



                                            Exhibit “A”

                       HAYS FINANCIAL CONSULTING, LLC
                                     2964 Peachtree Road, NW
                                            Suite 555
                                        Atlanta, GA 30305
 (404) 926-0060                       www.hayconsulting.net           Fax: (404) 926-0055

Profile of Hays Financial Consulting, LLC

Hays Financial Consulting, LLC (“HFC”) is a corporate financial consulting and accounting firm
that specializes in bankruptcy and receivership management, asset recovery, forensic accounting,
and litigation support. The firm or its Managing Principal, S. Gregory Hays, has been active in
bankruptcy, receivership, and litigation cases for twenty years. The firm includes a team of
professionals in finance, accounting, tax, operations, technology, asset recovery, and human resources
to provide a wide array of professional services in bankruptcy, receiver, and litigation cases.
Following are brief summaries of the firm’s key practice areas:
Fiduciary Services
HFC and its principal officers serve in a fiduciary capacity as trustee, receiver, assignee, examiner,
disbursing agent, or liquidating agent. Mr. Hays serves as a Chapter 11 trustee and was appointed by
the United States Trustee to serve as a Chapter 7 panel trustee. Mr. Hays or the firm have served as a
fiduciary in United States District Court, United States Bankruptcy Court, and State Courts. The firm
has been appointed in Georgia, Texas, South Carolina, Alabama, Florida, New York, and California.
Bankruptcy and Receiver Financial Services
The firm has extensive experience in all phases of bankruptcy and receivership management,
administration, and accounting. Consultants provide interim management and serve as CEO or CRO
so that quick and effective results may be obtained. Financial consultants and accountants are placed
on the debtor’s premises to administer the estate. Consultants take control of a debtor, secure the
assets and records, and provide management services during the period of reorganization or
liquidation. Financial Consultants and accountants also assist debtors in possession with financial
reporting and operations and/or provide advice to committees, trustees, or receivers.

Accounting Services
HFC has accountants that provide a wide array of accounting services in insolvency cases. The firm
has CPAs and support staff to undertake accounting functions including preparation of accounting
reports, maintaining books and records of debtor entities, investigating accounting records, and
preparing accounting reports for the court.

Forensic Accounting
HFC has extensive experience in investigating and recovering funds from fraudulent activity.
Financial consultants investigate fraud through various techniques including funds tracing and
asset searches. Documents and records are researched using both internal and external sources to
unravel the fraud. Once the fraud is identified, accountant and financial consultants work closely
with legal counsel and provide litigation support and recover assets.
Case 18-58406-sms         Doc 83     Filed 07/11/18 Entered 07/11/18 08:39:21               Desc Main
                                    Document      Page 6 of 12



Tax Return Preparation
The firm provides corporate tax preparation services and specializes in filing applications to recover
taxes for bankrupt or insolvent entities. The firm prepares the current year returns, completes the
carryback claims, examines state and local taxes for potential refunds, analyzes sales taxes, and
calculates the refund for sales taxes due to bad debt write-offs.

Litigation Support / Expert Witness
The firm provides litigation support services and is involved in investigating all aspects of the pending
litigation. The firm provides assistance to counsel in discovery including preparation of schedules for
document production and assistance in preparing interrogatories and review of documents. The firm
researches claims, investigates issues, attends depositions, develops strategies, prepares analyses, and
interviews witnesses.
Asset Recovery and Collection Services
The firm has an asset recovery and collection department that specializes in identifying and recovering
assets. The firm uses a variety of methods to identify hidden assets including computer searches and
other asset tracing methodologies. In addition, the firm has an accounts receivable collection group
and is engaged as collection agent to fiduciaries or employed directly by financial institutions. The
group is available to work on a contingency basis or will manage accounts receivable functions on an
hourly basis. When deemed appropriate, the firm engages and manages external collection agencies
and collection attorneys.
Asset Disposition Services
The firm is experienced in liquidating a wide variety of assets and employs auctioneers, real estate
brokers, and other liquidation professionals as deemed appropriate. Consultants investigate the
value of assets and arrange for appropriate means to liquidate the assets.
Employee Benefits Plan Termination Services
The firm has a Human Resources department to resolve employee matters and efficiently terminate
employee benefits plans, prepare employee tax returns, and resolve employee issues.

Representative Bankruptcy and Receiver Cases

HFC has served as Accountant to Trustee, Accountant and Financial Consultant to Receiver,
Financial Advisor to Debtor, Financial Advisor to Committee and Receiver for a wide variety of
insolvent businesses. HFC has held a leading accounting and financial management role in the
cases listed below:
Bankruptcy Cases
HP Superior – Accountant to Trustee for healthcare facility.
The Money Tree, Inc. – Accountant to Trustee for consumer finance company.
Scovill, Inc. – Accountant to Trustee for manufacturing company.
DBSI, Inc. – Financial Advisor to the Examiner for real estate ownership and management.
Nice Financial – Accountant to Examiner for payday lender.
Nukote International, Inc. – Financial Advisor to Committee for printing company.
Catalyst Natural Gas, LLC – Accountants to the Trustee for natural gas distribution company.
Powder Coating, Inc. – Accountant to the Trustee for manufacturing company.
Georgia Floors, Inc. – Accountants to Trustee for a flooring installer.
Westminster Ceramics – Financial Advisor to Debtor for $60 million tile manufacturer.
Case 18-58406-sms       Doc 83    Filed 07/11/18 Entered 07/11/18 08:39:21          Desc Main
                                 Document      Page 7 of 12



Atlantis Plastics – Financial Advisor to Debtor for plastics manufacturing company.
Verso Technologies – Financial Advisor to Committee for public technology company.
C.M. Vaughn, LLC – Accountants to Trustee for $13 million securities fraud.
Cornerstone Ministries – Financial Advisor to Committee for $180 million real estate fund.
VyTech Industries, Inc. – Accountant to Trustee for RV materials manufacturing company.
Aerosol Packaging, LLC – Financial Advisor to Unsecured Creditors for packaging company.
Fibrex Cordage, LLC – Liquidating Director for a manufacturer of cordage products.
FirstLine Corporation – Financial Advisor to Unsecured Creditors for a manufacturing co.
Brookstone Fine Wood Products – Accountant to Trustee for a home product supply company.
Maxxis Group, Inc. – Accountant to Trustee for a telephone and dietary supplement supplier.
Allied Holdings, Inc. – Administrative Compliance Consultants for vehicle transport company.
Bramlett Plumbing, Inc. – Turnaround Consultants for a plumbing supply company.
Aero Plastics, Inc. – CEO for a plastics manufacturing company with sales of $60 million.
Apyron Technologies, Inc. – Accountant to Trustee for a materials science company.
Galey & Lord, Inc. et al – Accountant to Trustee for a manufacturer of textiles for sportswear.
Battle Builders, Inc. et al. – Accountant to Trustee for a developer of residential homes.
Retailer Z, LLC – Accountant to Trustee for a retail chain of textile stores.
PNI Technologies, Inc. – Accountant to Trustee for a paging business.
Integra Holdings – Accountant to Trustee a holding company with over $7 million in claims.
Stewart Finance Company – Accountant to Trustee for an operating finance company.
Eriah Farms – Accountant to Trustee for a 6,000-acre peanut and cotton farming operation.
Specialty Equipment Rental, Inc. – Accountant to Trustee for a heavy equipment rental co.
Eagle Acquisition Corp. – Collection Agent for Secured Creditor.
Custom Insurance Services, Inc. – Accountant to Trustee for $20 million insurance agency.
IMS Group, Inc. – Accountant to Trustee for a motor distributor with $25 million in sales.
QOS Networks, Inc. – Accountant to Trustee for a global networking company.
Associated Distributors, Inc. – Accountant to Trustee a building materials retailer.
McLain Building Materials, Inc. – Accountant to Trustee for a building materials retailer.
Film Fabricators, Inc. – Accountant to Trustee for a plastics manufacturing company.
Leisure Time Casinos & Resorts – Accountant to Trustee for a gaming equipment company.


Receivership, Special Master, Assignment & Other Cases
Laptop & Desktop Repair, LLC – Receiver for electronics reseller.
Lighthouse Financial Partners, LLC – Accountant and Consultant to Receiver.
SJK Investment Management – Financial Consultant to Receiver for $80 million hedge fund.
The EPI Companies, LLC – Accountant and Financial Consultant to commercial printing.
Echelon Development Company, LLC – Receiver for real estate development and golf course.
Atlanta Hyundai – Receiver for a used car dealership.
Nationwide Furniture – Receiver for a furniture retailer in Georgia.
LaTour Partners – Receiver for a condominium conversion project in Georgia.
Bonaparte Partners – Receiver for a condominium conversion project in Florida.
Parish Economics – Financial Consultant to Receiver in a $130 million securities fraud.
AppForge, Inc – Assignee in intellectual property for software company.
Cornerstone Capital Management, LLC – Financial Consultant to Receiver in fraud case.
Pinnacle Development Partners, LLC – Financial Consultant in a $62 securities offering.
Travis Correll et al – Accountant and Consultant to Receiver in $400 million fraud case.
Case 18-58406-sms       Doc 83     Filed 07/11/18 Entered 07/11/18 08:39:21           Desc Main
                                  Document      Page 8 of 12



Lake Dow Capital, LLC – Accountant and Financial Consultant to $25 million hedge fund.
Mobile Billboards of America et al. – Accountant and Financial Consultant to Receiver.
J. Scott Eskind – Accountant and Consultant to Special Master for securities fraud case.

Memberships in Professional Associations

Consultants in the firm are members of the following professional organizations:

American Bankruptcy Institute
American Institute of Certified Public Accountants
Association of Insolvency & Restructuring Advisors
Georgia Society of Certified Public Accountants
International Association of Asset Recovery
National Association of Bankruptcy Trustees
National Association of Federal Equity Receivers
Turnaround Management Association

Billing Information

The firm charges reasonable hourly fees taking into account the time and value of services
rendered. The firm maintains detailed descriptions and time is recorded in tenths of hours. The
hourly rates of the firm’s professionals by position are as follows:

       Managing Director                               $300.00-$400.00
       Director                                        $200.00-$300.00
       Manager                                         $150.00-$225.00
       Associates / Senior Associate                   $100.00-$175.00

Hourly fees are subject to annual adjustment in accordance with economic conditions. The firm
may employ additional consultants or associates whose hourly rates will be determined in
accordance with their qualifications. Travel time is billed is billed at one-half of the firm’s
standard hourly rates.

Expense Description

Out-of-pocket expenses incurred in connection with the provision of consulting services are
charged to the client for reimbursement of the amount expended. These charges typically include:
parking costs, record search fees by independent services, copy services, travel expenses, courier
charges, overnight charges, and postage. The firm also charges for the following:

       Photocopies – billed at $0.15 per page
       Faxes – billed at $0.25 per page sent or received
       Travel – billed at 2018 IRS rate of $0.545 per mile
       On Line Research – billed at actual cost
Case 18-58406-sms       Doc 83    Filed 07/11/18 Entered 07/11/18 08:39:21           Desc Main
                                 Document      Page 9 of 12



Additional Information

Additional information on the cases listed above and copies of key documents are available on the
Hays Financial Consulting, LLC web site at www.haysconsuting.net.
Case 18-58406-sms         Doc 83    Filed 07/11/18 Entered 07/11/18 08:39:21                Desc Main
                                   Document     Page 10 of 12



                                             Exhibit “B”

      RULE 2014 VERIFICATION OF HAYS FINANCIAL CONSULTING, LLC
     WITH REGARD TO EMPLOYMENT AS ACCOUNTANTS TO THE TRUSTEE

       I, S. Gregory Hays, hereby declare under penalty of perjury:

       1.      I am a managing principal of Hays Financial Consulting, LLC (the “HFC”), which

maintains offices at 2964 Peachtree Road NW, Suite 555, Atlanta, Georgia 30305. I make this

affidavit in support of the Application for Approval of Employment of Hays Financial Consulting,

LLC, as Accountants to the Trustee.

       1.      To the best of HFC’s information and belief HFC has no connection with and

represents no interest adverse to American Underwriting Services, LLC (“Debtor”), Debtor’s

creditors, other parties in interest, their respective attorneys, the Bankruptcy Judge in this case, the

U.S. Trustee, or any person employed by the U.S. Trustee, with respect to the matters on which

HFC is to be employed.

       2.      HFC has made a reasonable effort to discover the possibility of conflicts as

described above. If HFC discovers any information that is contrary to or supplemental to

statements made herein, HFC will promptly disclose such information to the Court and the U.S.

Trustee.

       3.      HFC is not and was not a creditor, an equity security holder or an insider of Debtor.

       4.      HFC does not have an interest materially adverse to the interest of Debtor’s

bankruptcy estate, or any class of creditors or equity security holders, by reason of any direct or

indirect relationship to, connection with, or interest in, Debtor, or for any other reason.

       5.      Accordingly, I believe HFC is a “disinterested person” as that term is defined in

section 101(14), as modified by section 1107(b) of the Bankruptcy Code.
Case 18-58406-sms       Doc 83    Filed 07/11/18 Entered 07/11/18 08:39:21       Desc Main
                                 Document     Page 11 of 12



       6.     The foregoing constitutes the statement of HFC pursuant to section 327 of the

Bankruptcy Code and Rule 2014(a) of the Federal Rules of Bankruptcy Procedure.

       This 11th day of July, 2018.

                                                        /s/ S. Gregory Hays
                                                        S. Gregory Hays
Case 18-58406-sms      Doc 83    Filed 07/11/18 Entered 07/11/18 08:39:21            Desc Main
                                Document     Page 12 of 12



                               CERTIFICATE OF SERVICE

   This is to certify that I have this day served a true and correct copy of the foregoing
   Application for Approval of Employment of Hays Financial Consulting, LLC as
   Accountants for the Trustee upon all those parties listed below by depositing same in the
   U.S. mail in a properly addressed envelope with adequate postage affixed thereon to
   assure delivery to:


      Office of the U.S. Trustee
      362 Richard B. Russell Bldg.
      75 Ted Turner Drive, SW
      Atlanta, GA 30303

      Benjamin S. Klehr
      Small Herrin, LLP
      Suite 200, Two Paces West
      2727 Paces Ferry Road
      Atlanta, GA 30339

      American Underwriting Services, LLC
      1255 Roberts Blvd
      Suite 102
      Kennesaw, GA 30144


          This 11th day of July, 2018.

                                                          /s/ S. Gregory Hays
                                                       S. Gregory Hays
                                                       Chapter 11 Trustee

   Hays Financial Consulting, LLC
   2964 Peachtree Road, NW, Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
